DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments on pages 8-10, regarding claim 1, have been fully considered but are moot due to a new ground of rejection, Graham (US Pub No: 2019/0130753 A1, hereinafter Graham).
	The amendment to the claims to overcome the 112(b) rejection has been accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US Patent No: 9,802,614 B1, hereinafter Yoon) in view of Graham (US Pub No: 2019/0130753 A1, hereinafter Graham).
Regarding Claim 1:
Yoon discloses:
A method executed by an ego vehicle, the method comprising.  Column 2, lines 59 – 67 describes an ego vehicle.
determining that the ego vehicle is changing lanes to the target lane at approximately the target time.  Column 2, lines 59-67 describes an ego vehicle that attempts to change a lane from a road on which the vehicle is being driven, or a region of interest road, to a target road.  This paragraph also describes a collision judger 130 that determines whether an object vehicle has a collision possibility if it attempts to change lanes at the same time.
estimating that the ego vehicle and the remote vehicle will collide at the target lane at the target time.  Column 5, lines 36 – 44 provides an example for when vehicles A and B simultaneously perform a lane change.  It describes a collision judger 130 that senses the danger and informs the priority determiner 140 to monitor vehicle B.  This is equivalent to the claim because the collision judger monitors vehicle A and B to determine if the vehicle will collide at the target lane at the target time.
and modifying an operation of a vehicle component of the ego vehicle so that the ego vehicle does not change lanes to the target lane at the target time.  Column 4, lines 5 - 12 uses a priority determiner to check the reason of the lane change 
Yoon does not teach the remote data including one or more of a turning direction for a turn signal of the remote vehicle when the turn signal is engaged or a change in a steering wheel angle of the remote vehicle over time.
Graham teaches:
wherein the remote data includes one or more of a turning direction for a turn signal of the remote vehicle when the turn signal is engaged or a change in a steering wheel angle of the remote vehicle over time.  Paragraph [0027] and figure 2C describes a driver of a remote vehicle 240 that initiates a lane change prior to changing the heading.  The vehicle submits a DSRC module 242 that transmits a broadcast safety message that includes a path prediction 248 and a status of the exterior lights, such as turn signals, of the remote vehicle 240 to the DSRC module 120 of the primary vehicle 100.  Paragraph [0020] describes that the travel path data can include a current position, a current speed and heading, status of exterior lights, a current steering wheel angle, and a yaw rate of the remote vehicle.  This meets the claim because the vehicle 100 receives remote data from a vehicle 240 regarding a turn signal being engaged and a steering wheel angle of the remote vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the teachings of Graham to show the remote data including one or more of a turning direction for a turn signal of the remote vehicle when the turn signal is engaged or a change in a steering wheel angle of the remote vehicle over time.  One would have been motivated to do so to assist a driver when to make a turn at an intersection and to alert the driver when it is not safe to make the turn ([0002] of Graham).
	Yoon and Graham teach:
determining, based on remote data that describes sensor measurements for a remote vehicle that are described in a Vehicle-to-Everything (V2X) message originated by the remote vehicle, that the remote vehicle is changing lanes to a target lane at a target time.  Column 3, lines 24 – 33 of Yoon describes that the collision judger 130 checks whether or not there is an object having collision possibility by using V2X or V2V communication.  Paragraph [0027] of Graham and figure 2C describes a driver of a remote vehicle 240 that initiates a lane change prior to changing the heading.  The vehicle submits a DSRC module 242 that transmits a broadcast safety message that includes a path prediction 248 and a status of the exterior lights, such as turn signals, of the remote vehicle 240 to the DSRC module 120 of the primary vehicle 100.  Paragraph [0020] of Graham describes that the travel path data can include a current position, a current speed and heading, status of exterior lights, a current steering wheel angle, and a yaw rate of the remote vehicle.  This meets the claim because the vehicle 100 receives remote data from a vehicle 240 regarding a turn signal being engaged and a steering wheel angle of the remote vehicle.

Regarding Claim 9:
	Yoon discloses:
A system included in an ego vehicle, the system comprising: a processor communicatively coupled to a Vehicle-to-Everything (V2X) radio and a non- transitory memory, wherein the V2X radio is operable to receive a V2X message and the non-transitory memory stores computer code that is operable, when executed by the processor, to cause the processor to.  Column 4, lines 57 – 67 disclose a processor and a memory.  Column 3, lines 24 - 33 describes that the vehicles communicate to each other using V2X or V2V communication, and therefore has a radio.
determine that the ego vehicle is estimated to change lanes to the target lane at approximately the target time.  Column 2, lines 59-67 describes an ego vehicle that attempts to change a lane from a road on which the vehicle is being driven, or a region of interest road, to a target road.  This paragraph also describes a collision judger 130 that determines whether an object vehicle has a collision possibility if it attempts to change lanes at the same time.
estimate that the ego vehicle and the remote vehicle will collide at the target lane at the target time.  Column 5, lines 36 – 44 provides an example for when 
and modify an operation of a vehicle component of the ego vehicle so that the ego vehicle does not change lanes to the target lane at the target time.  Column 4, lines 5 - 12 uses a priority determiner to check the reason of the lane change between a vehicle A and a vehicle B.  Column 4, lines 29 - 34 describes the priority rating sections, high and normal.  Column 4, lines 41 - 46 describes a lane change supporter 150 that attempts to change the lane after vehicle B due to the priority level of the other vehicle.  Column 3, lines 24 - 33 describes that the vehicles communicate to each other using V2X or V2V communication.  This is equivalent to the claims because vehicle A plans to change lanes but does not change lanes at the target time due to another vehicle, B, wanting to change lanes and that vehicle having a higher priority level.
Yoon does no teach the remote data including one or more of a turning direction for a turn signal of the remote vehicle when the turn signal is engaged or a change in a steering wheel angle of the remote vehicle over time.
Graham teaches:
wherein the remote data includes one or more of a turning direction for a turn signal of the remote vehicle when the turn signal is engaged or a change in a steering wheel angle of the remote vehicle over time.  Paragraph [0027] and figure 2C describes a driver of a remote vehicle 240 that initiates a lane change prior to changing the heading.  The vehicle submits a DSRC module 242 that transmits a broadcast safety message that includes a path prediction 248 and a status of the exterior lights, such as turn signals, of the remote vehicle 240 to the DSRC module 120 of the primary vehicle 100.  Paragraph [0020] describes that the travel path data can include a current position, a current speed and heading, status of exterior lights, a current steering wheel angle, and a yaw rate of the remote vehicle.  This meets the claim because the vehicle 100 receives remote data from a vehicle 240 regarding a turn signal being engaged and a steering wheel angle of the remote vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon to incorporate the teachings of Graham to show the remote data including one or more of a turning direction for a turn signal of the remote vehicle when the turn signal is engaged or a change in a steering wheel angle of the remote vehicle over time.  One would have been motivated to do so to assist a driver when to make a turn at an intersection and to alert the driver when it is not safe to make the turn ([0002] of Graham).
	Yoon and Graham teach:
determine, based on remote data that describes sensor measurements for a remote vehicle that are described in a Vehicle-to-Everything (V2X) message originated by a remote vehicle, that the remote vehicle is changing lanes to a target lane at a target time.  Column 3, lines 24 – 33 of Yoon describes that the collision judger 130 checks whether or not there is an object having collision possibility by using V2X or V2V communication.  Paragraph [0027] of Graham and figure 2C describes a driver of a remote vehicle 240 that initiates a lane change prior to changing the heading.  The vehicle submits a DSRC module 242 that transmits a broadcast safety message that includes a path prediction 248 and a status of the exterior lights, such as turn signals, of the remote vehicle 240 to the DSRC module 120 of the primary vehicle 100.  Paragraph [0020] of Graham describes that the travel path data can include a current position, a current speed and heading, status of exterior lights, a current steering wheel angle, and a yaw rate of the remote vehicle.  This meets the claim because the vehicle 100 receives remote data from a vehicle 240 regarding a turn signal being engaged and a steering wheel angle of the remote vehicle.
	Claim 17 is substantially similar to claim 9 and is rejected on the same grounds.

Regarding Claim 2:
Graham teaches:
The method of claim 1, wherein determining that the ego vehicle is changing lanes to the target lane at the target time is based on one or more of: a turn signal of the ego vehicle being engaged, a change in a lateral position of the ego vehicle over time, a change in a heading position of the ego vehicle over time, or a change in a steering wheel angle of the ego vehicle over time.  Paragraph [0027] and figure 2C describes a driver of a remote vehicle 240 that initiates a lane change prior to changing the heading.  The vehicle submits a DSRC module 242 that transmits a broadcast safety message that includes a path prediction 248 and a status of the exterior lights, such as turn signals, of the remote vehicle 240 to the DSRC module 120 of the primary vehicle 100.  Paragraph [0020] describes that the travel path data can include a current position, a current speed and heading, status of exterior lights, a current steering wheel angle, and a yaw rate of the remote vehicle.  This meets the claim because the vehicle 100 receives remote data from a vehicle 240 regarding a turn signal being engaged and a steering wheel angle of the remote vehicle.
Claim 11 is substantially similar to claim 2 and is rejected on the same grounds.

Regarding Claim 10:
	Yoon discloses:
The system of claim 9, wherein modifying the operation of the vehicle component includes causing an audio system to generate an auditory warning.  Column 5, lines 60 – 65 describes using a speaker to warn the driver of vehicle A to not change the lane.

Regarding Claim 18:
	Yoon discloses:
The computer program product of claim 17, wherein modifying the operation of the vehicle component includes one of the following: modifying the vehicle component so that the vehicle component does not steer the ego vehicle to the target lane.  Column 4, lines 47 – 56 describes lane change supporter 150 that can 
modifying the operation of the vehicle component includes modifying the vehicle component so that the vehicle component only steers the ego vehicle to the target lane at a modified time that is different than the target time.  Column 4, lines 41 – 46 describes a lane change supporter 150 that attempts to change the lane after the lane change of the object vehicle, therefore modifying the time the vehicle changes lanes.

Regarding Claim 19:
	Yoon discloses:
The computer program product of claim 17, wherein modifying the operation of the vehicle component includes causing the vehicle component to provide a warning to a driver of the ego vehicle.  Column 5, lines 60 – 65 describes using a speaker to warn the driver of vehicle A to not change the lane.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Graham and further in view of Tao et al. (CN 108482250 A, hereinafter Tao).
Regarding Claim 3:
Yoon and Graham teach the above invention in claim 1.  Yoon and Graham do not teach displaying a visual warning on an electronic display.
Tao teaches:
The method of claim 1, wherein modifying the operation of the vehicle component includes displaying a visual warning on an electronic display.  Paragraph [0033] describes a central processor that calculates the distance between the two vehicles.  In the case of emergency, the warning display screen 3 is displayed on the vehicle and sends a warning instruction to the acousto-optic alarm light 2.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon and Graham to incorporate the teachings of Tao to show displaying a visual warning on an electronic display.  One would have been motivated to do so to prevent vehicles from colliding with each other.

Claims 4, 6 and 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Graham and further in view of Zhibin et. al. (CN110809904A, hereinafter Zhibin).
Regarding Claim 4:
Yoon and Graham to teach the above invention in claim 1.  Yoon and Graham do not teach a V2X message received by a radio.
Zhibin teaches:
The method of claim 1, wherein the V2X message is received by a V2X radio.  Paragraph [197] describes a radio communication arrangement 504 and antenna system 506 that is configured to send and receive communications from vehicle communication devices and terminal devices.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon and  to incorporate the teachings of Zhibin to show a V2X message received by a radio.  One would have been motivated to do so to receive radio signal communication messages.
Claim 12 is substantially similar to claim 4 and is rejected on the same grounds.

Regarding Claim 6:
Yoon, Graham, and Zhibin teach the above inventions in claims 1 and 4.  Yoon and Graham do not disclose a plurality of channels that includes a reserved channel for V2X messages.
Zhibin teaches:
The method of claim 4, wherein the V2X radio includes a plurality of channels including a reserved channel that is reserved for receiving the V2X message.  Paragraph [0408] describes a coexistence engine 2902 that schedules the deterministic communication device 2904 during a reservation window, allocating channel resources.  For example the deterministic communication devices 2904-2910 are sharing channels and the coexistence engine 2902 allocates each channel at different times, and therefore reserves each device to a specific frequency interval, and therefore channel.   Paragraph [0404] describes that this is important because than the reserved transmission can have sufficient radio energy.  Paragraph [1283] describes a plurality of channels.
Claim 14 is substantially similar to claim 6 and is rejected on the same grounds.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Graham and Zhibin and further in view of Zhu (US Pub No: 2020/0019176 A1, hereinafter Zhu).
Regarding Claim 5:
Yoon, Graham, and Zhibin teach the above inventions in claims 1 and 4.  Yoon, Graham, and Zhibin do not teach remote data that includes a location of the remote vehicle that is accurate to within 1.5 meters.
Zhu teaches:
The method of claim 4, wherein the remote data further includes a location of the remote vehicle that is accurate to within 1.5 meters.  Paragraph [0107] describes a signal BSM 11 that comprises a longitudinal value, that may be accurate within 1.5 meters of the module 100 based on GPS data.  This is chosen because 1.5 meters may be within half a lane of traffic.  Paragraph [0111] describes that the data message channel 404 is communicated between a local vehicle and a remote vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon, Graham, and Zhibin to incorporate the teachings of Zhu to show remote data that includes a location of the remote vehicle that is accurate to within 1.5 meters.  One would have been motivated to do so because 1.5m is approximately one half of a lane width and the NHTSA mandates for a location accuracy of 1.5 meters in dense urban scenario.
Claim 13 is substantially similar to claim 5 and is rejected on similar grounds.

s 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Graham and Zhibin and further in view of The National Highway Traffic Safety Administration (NHTSA).
Regarding Claim 7:
Yoon, Graham and Zhibin teach the above inventions in claims 1, 4, and 6.  Zhibin teaches Basic Safety messages and the combination discloses channels, but Yoon, Graham and Zhibin do not teach a reserved channel for a Basic Safety Message.
The National Highway Traffic Safety Administration (NHTSA) teaches:
The method of claim 6, wherein the reserved channel is reserved for a Basic Safety Message.  On page 3857, under Communication Technology, the DSRC unit is identified to send and receive Basic Safety Messages at a frequency between 5.850 to 5.925 MHz bands.  This is equivalent to the claim because this provides a reserved channel for which no other communications should be sent.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon, Graham and Zhibin to incorporate the teachings of The NHTSA to show a reserved channel for a Basic Safety Message.  One would have been motivated to do so because the document proposed to establish a Federal Motor Vehicle Safety Standard for V2V vehicles to improve safety.
Claim 15 is substantially similar to claim 7 and is rejected on the same grounds.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Graham and Zhibin in view of Tsurumu (US Pub No: 2020/0409387 A1, hereinafter Tsurumu).
Regarding Claim 8:

	a speaker.  Column 5, lines 60 – 65 describes a speaker.
Yoon and Graham teach the above invention in claim 1.  Yoon and Graham do not teach a communication unit, a display, a heads-up display, and an actuator.  Yoon, Graham and Zhibin do not teach an Advanced Driver Assistance System and an autonomous driving system.
Zhibin teaches:
	a communication unit.  Paragraph [0404] describes a communication device.
	a display; a heads-up display unit.  Paragraph [0183] describes a display unit.
 and an actuator.  Paragraph [1582] describes an actuator.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon and Graham to incorporate the teachings of Zhibin to show a communication unit, a display, a heads-up display, and an actuator.  One would have been motivated to do so because these devices are commonly seen in modern vehicles.
Yoon, Graham and Zhibin do not teach an Advanced Driver Assistance System and an autonomous driving system.
Tsurami teaches:
The method of claim 1, wherein the vehicle component is selected from a group that includes: an Advanced Driver Assistance System.  Paragraph [0168] describes an Advanced Driver Assistance System.
an autonomous driving system.  Paragraph [0098] describes autonomous driving.
 to incorporate the teachings of Tsurami to show an Advanced Driver Assistance System and an autonomous driving system.  One would have been motivated to do so to provide “collision avoidance or shock mitigation of the self-car, following traveling based on an inter-vehicle distance, car speed maintenance traveling, self-vehicle collision warning, a self-vehicle lane deviation warning, and the like” ([0168] of Tsurami).
Claim 16 is substantially similar to claim 8 and is rejected on the same grounds.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Graham and further in view of Weiherer et. al. (WO 2015/120953 A1, hereinafter Weiherer) and Adam et. al. (US Pub No: 2019/0071013 A1, hereinafter Adam).
Regarding Claim 20:
Yoon discloses:
and generating a warning sound that is played over a speaker of the ego vehicle.  Column 5, lines 60 – 65 describes using a speaker to warn the driver of vehicle A to not change the lane.
Yoon and Graham do not teach a warning that provides a small counter-steering force on a steering wheel of the ego vehicle.  Yoon, Graham and Weiherer do not teach an actuator that causes the steering wheel to vibrate and generating a warning message that is displayed on a device of the ego vehicle.
Weiherer teaches:
The computer program product of claim 19, wherein the warning is selected from a group that consists of: providing a small counter-steering force on a steering wheel of the ego vehicle.  Paragraph [0027] describes a counter-steering torque on the steering wheel in the event of a warning or an overtaking maneuver.  This can also be used in lane-keeping assistance systems.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon and Graham to incorporate the teachings of Weiherer to show a small counter-steering force on a steering wheel of the ego vehicle.  One would have been motivated to do so to provide the driver or operator with a warning in the event of potential danger before and during the process ([0004] of Weiherer).
Yoon, Graham and Weiherer do not teach an actuator that causes the steering wheel to vibrate and generating a warning message that is displayed on a device of the ego vehicle.
Adam teaches:
causing an actuator installed in the steering wheel to vibrate.  Paragraph [0119] describes a alert generation module 214 that sends a signal to the haptic actuator module 236 that actuates the vibrator on the steering wheel 172, providing feedback to the driver.
generating a warning message that is displayed on a display device of the ego vehicle.  Paragraph [0051] describes a possible danger point in area 17 that can be shown on the display 18.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon, Graham  to incorporate the teachings of Adam to show an actuator that causes the steering wheel to vibrate and generating a warning message that is displayed on a device of the ego vehicle.  One would have been motivated to do so that the driver receives feedback and is able to respond to the collision risk ([0009] of Adam).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pertinent art includes Konet et al. (US Pub No: 2015/0123778 A1, hereinafter Konet) and Rodriguez Barros (US Pub No: 2017/0210282 A1, hereinafter Barros).
Konet: A vehicle contact avoidance system includes a detection system, a warning system, and a controller. The detection system is configured to detect a remote obstacle in proximity to a host vehicle equipped with the vehicle contact avoidance system, including information related to at least one of a speed, a direction and a distance of the remote obstacle relative to the host vehicle. The warning system is configured to emit a warning sound to notify a driver of the host vehicle of imminent contact between the host vehicle and the remote obstacle. The controller is programmed to determine whether contact between the host vehicle and the remote obstacle is imminent based of the information supplied to the controller by the detection system, and programmed to cause the warning system to emit the warning sound. The warning sound includes a non-speech portion and a speech portion.
Barros: Multifunction assembly comprised of: an outer surface structure (CAR) containing a side door (D) that supports at least one exterior mirror assembly (RVM), an exterior door handle assembly (HE) of said door, and an exterior laser emitter (LE1) which emits a fixed and direct line of laser light (LL1) downwards on said ground adjacent to the vehicle, indicating 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665         
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665